 



Exhibit 10.2
CONFIDENTIAL SEPARATION AGREEMENT
     This Separation Agreement (“Agreement”) and the Release, which is attached
and incorporated by reference as Exhibit A (“the Release”), are made by and
between Martin J. Emerson (“Employee”), and American Medical Systems, Inc. and
its respective parent and/or subsidiary corporations, affiliates, successors,
predecessors, shareholders, present and/or former officers, directors, agents,
employees, and attorneys, whether in their individual or official capacities,
benefit plans and plan administrators, and insurers (collectively referred to as
“Employer”).
     The Employer and Employee wish to end their employment relationship in an
honorable, dignified and orderly fashion. Toward that end, the parties have
agreed to separate according to the following terms.
     The Employer does not believe that it has any claims against the Employee,
nor do the parties believe that the Employee has any claims against the
Employer. Nevertheless, the parties have agreed upon the following separation
terms, and to resolve any actual and potential claims arising out of the
Employee’s employment with and separation from Employer.
     IN CONSIDERATION OF THIS ENTIRE SEPARATION AGREEMENT AND RELEASE, THE
PARTIES AGREE AS FOLLOWS:
     1. Termination. The Employee’s employment terminated effective as of
January 4, 2008 (the “Termination Date”).
     2. Employment Agreement. The parties acknowledge that they have entered
into an Employment Agreement, dated April 26, 2004, as amended through
January 4, 2008 (as so amended, the “Employment Agreement”) and a Change in
Control Severance Agreement, dated April 2, 2007 (the “CIC Agreement”). The
parties further acknowledge and agree that: (a) Employee is entitled to salary
continuation for up to twelve months after the Termination Date and other
benefits in accordance with Section 6(e) of the Employment Agreement; and
(b) the payment of salary continuation under the Employment Agreement will
constitute deferred compensation subject to the requirements of Section 409A of
the Internal Revenue Code. Accordingly, payments of salary continuation will be
suspended and not made until the first regular payroll date after the end of the
six (6) month period following the Termination Date, or, if earlier, upon
Employee’s death. Employee acknowledges and agrees that he will continue to be
bound by Sections 7(b) and 7(d) of the Employment Agreement and Section 7 of the
CIC Agreement, in accordance with their respective terms. Employee acknowledges
that he is not entitled to any benefits under the CIC Agreement. Except as set
forth in this Section 2, the Employment Agreement and the CIC Agreement
terminated as of the Termination Date.
     3. Consideration. Provided Employee does not exercise his right to rescind
this Agreement and Release as set forth in Section 5 of the Release, Employer
hereby agrees to pay the Employee the total gross amount of $121,667, less
withholdings the Employer reasonably determines are required by law. The
severance payment will be paid in one lump sum within two weeks after the
Termination Date, or after the rescission period set forth in Section 5 of the
Release has passed, whichever is later; provided in no event will payment be
made after
EMPLOYEE
INITIALS

 



--------------------------------------------------------------------------------



 



December 31, 2008. The parties agree that the consideration set forth in this
Section 3 is over and above anything owed to Employee by law, contract, or under
the policies of Employer, and it is provided to Employee in exchange for, and
specifically contingent upon, his entering into this Agreement and the attached
Release. The payment to be made under this Section 3 will, in all cases, be paid
within the calendar year in which this Agreement is executed and, consequently,
does not constitute deferred compensation subject to the requirements of
Section 409A of the Internal Revenue Code.
     4. Release. In consideration of the compensation paid by and other
undertakings of Employer stated in this Agreement, the Employee will voluntarily
sign the Release at the same time he signs this Agreement. The Employee
understands that he is not entitled to the compensation set forth in Section 3,
unless he signs, and does not rescind, the attached Release.
     5. Stipulation of No Charges. The Employee affirmatively represents that he
has not filed nor caused to be filed any charges, claims, complaints, or actions
against the Employer before any federal, state, or local administrative agency,
court, or other forum.
     6. Non-Disparagement. The parties to this Agreement agree that they will
make no disparaging or defamatory comments regarding the other parties in any
respect or make any comments concerning any aspect of their relationship or the
conduct or events which precipitated the Employee’s separation. Furthermore, the
Employee agrees not to encourage in any way any individual or group of
individuals to bring or pursue a lawsuit, charge, complaint, or grievance, or
make any other demands against Employer.
     7. Damages for Violation of Duty of Non-Disparagement. Any violation by the
Employee of the non-disparagement provisions of this Agreement shall entitle
Employer to bring a legal action for appropriate equitable relief as well as
damages, including reasonable attorneys’ fees. If Employee violates his duty of
non-disparagement as provided in this Agreement, Employee shall be obligated to
return to the Employer the consideration he has received under this Agreement.
     8. Non-Admissions. The parties expressly deny any and all liability or
wrongdoing and agree that nothing in this Agreement and Release shall be deemed
to represent any concession or admission of such liability or wrongdoing or any
waiver of any defense.
     9. Invalidity. In case any one or more of the provisions of this Agreement
and Release shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained in
this Agreement and Release will not in any way be affected or impaired thereby.
     10. Return and Release of All Property: The Employee agrees to immediately
return any and all of the Employer’s property to the Employer.
EMPLOYEE
INITIALS

2



--------------------------------------------------------------------------------



 



     11. Choice of Law/Venue. This Agreement shall be construed and interpreted
in accordance with applicable federal laws and the laws of the State of
Minnesota. If either party brings a legal action pursuant to this Agreement and
Release including, but not limited to, an action to enforce its terms, or to
challenge its validity, such legal action shall be properly filed in a court of
competent jurisdiction located in Hennepin County, Minnesota.

                                          MARTIN J. EMERSON
 
                           
Dated:
                                         
 
                                        AMERICAN MEDICAL SYSTEMS, INC.
 
                           
Dated:
          By:                
 
                           
 
              Janet L. Dick            
 
              Senior Vice President, Human Resources            

EMPLOYEE
INITIALS

3



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE

1.   Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Technical legal words are not needed to describe
what I mean. Specific terms I use in this Release have the following meanings:

  (a)   “I,” “me,” and “my” include both me, Martin J. Emerson, and anyone who
has or obtains any legal rights or claims through me.     (b)   “CIC Agreement”
means the Change in Control Severance Agreement, dated April 2, 2007, between
the Company and me.     (c)   “Company,” as used in this Release, shall at all
times mean American Medical Systems, Inc., and its respective parent and/or
subsidiary corporations, affiliates, successors, predecessors, shareholders,
present and/or former officers, directors, agents, employees, and attorneys,
whether in their individual or official capacities, benefit plans and plan
administrators, and insurers.     (d)   “Employment Agreement” means the
Employment Agreement, dated April 26, 2004, as amended through January 4, 2008,
between the Company and me.     (e)   “My Claims” mean any and all of the actual
or potential claims of any kind whatsoever I have now against Company,
regardless of whether I now know about those claims, that are in any way related
to my employment with or separation (termination of employment) from the
Company, including, but not limited to, claims for invasion of privacy; breach
of written or oral, express or implied, contract; fraud or misrepresentation;
the Age Discrimination in Employment Act of 1967, as amended, (“ADEA”), the
Older Workers Benefit Protection Act of 1990 (“OWBPA”), Title VII of the Civil
Rights Act of 1964 (“Title VII”), the Americans with Disabilities Act (“ADA”),
the Family Medical Leave Act (“FMLA”), the Employee Retirement Income Security
Act of 1978 (“ERISA”), as amended, Equal Pay Act (“EPA”), the Worker Adjustment
and Retraining Notification Act (“WARN”), the Minnesota Human Rights Act,
Minnesota Statutes § 363.01, et seq., the Minnesota Dismissal for Age statute,
Minn. Stat. § 181.08 et seq., the Minnesota Whistleblower statute, Minn. Stat. §
181.932, and/or Employee’s conduct as a “whistleblower,” Minn. Stat. § 176.82,
and any other federal, state, or local statute, law, rule, regulation, ordinance
or order. This includes, but is not limited to, claims for violation of any
civil rights laws based on protected class status; claims for discrimination,
harassment, assault, battery, defamation, intentional or negligent infliction of
emotional distress, breach of the covenant of good faith and fair dealing,
promissory estoppel, negligence, violation of public policy, and all other
claims for unlawful employment practices, and all other common law or statutory
claims.

EMPLOYEE
INITIALS

 



--------------------------------------------------------------------------------



 



2.   Agreement to Release My Claims. Except as stated in Paragraph 4, I agree to
give up all My Claims, waive any rights thereunder, and withdraw any and all of
my charges and lawsuits against Company. In exchange for my agreement to release
My Claims, I am receiving satisfactory consideration (compensation) from Company
to which I am not otherwise entitled by law, contract, or under any Company
policy. The consideration I am receiving is a full and fair payment for the
release of all My Claims. Company does not owe me anything in addition to what I
will be receiving.   3.   Older Workers Benefit Protection Act. I understand and
have been advised that the above release of My Claims is subject to the terms of
the Older Workers Benefit Protection Act (“OWBPA”). The OWBPA provides that an
individual cannot waive a right or claim under the Age Discrimination in
Employment Act (“ADEA”) unless the waiver is knowing and voluntary. I have been
advised of this law, and I agree that I am signing this Release voluntarily, and
with full knowledge of its consequences. I understand that the Company is giving
me at least twenty-one (21) days from the date I received a copy of this Release
to decide whether I want to sign it. I acknowledge that I have been advised to
use this time to consult with an attorney about the effect of this Release. If I
sign this Release before the end of the twenty-one (21) day period it will be my
personal, voluntary decision to do so, and will be done with full knowledge of
my legal rights. I agree that material and/or immaterial changes to this Release
will not restart the running of this consideration period.   4.   Exclusions
from Release. My Claims do not include my rights, if any, to claim the
following: Re-employment Insurance benefits; claims for my vested
post-termination benefits under any 401K or similar retirement benefit plan; my
COBRA rights; my rights to enforce the terms of this Release; or my rights to
assert claims that are based on events occurring after this Release becomes
effective, including, but not limited to, my right to receive payment under the
attached Separation Agreement or Section 6(e) of the Employment Agreement.

  (a)   Nothing in this Release interferes with my right to file a charge with
the Equal Employment Opportunity Commission (“EEOC”), or participate in any
manner in an EEOC investigation or proceeding under Title VII, the ADA, the
ADEA, or the EPA. I, however, understand that I am waiving my right to recover
individual relief including, but not limited to, back pay, front pay,
reinstatement, attorneys’ fees, and/or punitive damages, in any administrative
or legal action whether brought by the EEOC, Employee, or any other party.    
(b)   Nothing in this Release interferes with my right to challenge the knowing
and voluntary nature of this Release under the ADEA and/or OWBPA.     (c)  
Nothing in this Release limits any rights that I would otherwise have to be
indemnified by the Company, in my capacity as an officer, director or employee
of the Company, under the Employer’s Certificate of Incorporation, Bylaws,
directors’ and officers’ insurance policy or Section 145 of the Delaware General
Corporation Law.

EMPLOYEE
INITIALS

2



--------------------------------------------------------------------------------



 



  (d)   I agree that Company reserves any and all defenses, which it has or
might have against any claims brought by me. This includes, but is not limited
to, Company’s right to seek available costs and attorneys’ fees, and to have any
monetary award granted to me, if any, reduced by the value of the additional and
valuable consideration that I received in consideration for this Release.

5.   Right to Rescind and/or Revoke. I understand that insofar as this Release
relates to my rights under the Age Discrimination in Employment Act (“ADEA”), it
shall not become effective or enforceable until seven (7) days after I sign it.
I have the right to rescind this Release only insofar as it extends to potential
claims under the ADEA by written notice to Company within seven (7) calendar
days following my signing this Release, and within fifteen (15) calendar days as
to waiver of claims under the Minnesota Human Rights Act. Any such rescission
must be in writing and hand-delivered to Company or, if sent by mail, postmarked
within the applicable time period, sent by certified mail, return receipt
requested, and addressed as follows:

  (a)   post-marked within the seven (7) or fifteen (15) day period;     (b)  
properly addressed to Janet L. Dick, Senior Vice President of Human Resources,
American Medical Systems, Inc., 10700 Bren Road West, Minnetonka, MN 55343-9679,
and     (c)   sent by certified mail, return receipt requested.

I understand that the payment I am receiving for settling and releasing My
Claims is contingent upon my agreement to be bound by the terms of this Release.
Accordingly, if I decide to revoke this Release, I understand that I am not
entitled to the payments offered in the attached Separation Agreement.

6.   I Understand the Terms of this Release. I have had the opportunity to read
this Release carefully and understand all its terms. I have reviewed this
Release with my own attorney. In agreeing to sign this Release, I have not
relied on any statements or explanations made by Company or their attorneys. I
understand and agree that this Release, the attached Separation Agreement, the
Employment Agreement and the CIC Agreement contain all the agreements between
Company and me. We have no other written or oral agreements.

             
Dated:
           
 
           
 
          Martin J. Emerson

EMPLOYEE
INITIALS

3